             Case 2:20-mj-02105 Document 13 Filed 03/11/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :       MAGISTRATE NO. 20-mj-2105
                v.                            :
                                              :
JAMAL EBERHARDT                               :


                                                  ORDER

               AND NOW, this 11th          day of   March           , 2021, the Court finds that the

defendant and the government are engaging in discussions which may affect the charges against the

defendant and that the defendant does not oppose the government=s motion for continuance. The Court

further finds that these reasons cause the ends of justice to best be served by granting a continuance in

this matter, and that these reasons outweigh the interests of the public and the defendant in a speedy

trial.

               WHEREFORE, in accordance with Title 18, United States Code, Section 3161(h)(7)(A),

it is hereby ORDERED that the time in which an Indictment or Information must be filed in the above

action is continued for a period of thirty additional days, until April 16, 2021.

                                                      BY THE COURT:


                                                         /s/ Lynne A. Sitarski
                                                      __________________________________
                                                      Honorable Lynne A. Sitarski
                                                      United States Magistrate Judge
